DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24,29-35, 49 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 21,29, recite that the ‘interface includes a step’ and the ‘interface between the step and outer diameter is flat.’  This phraseology is not found in the original disclosure. The original specification discusses there are no additional steps/recesses between the step and outer diameter but does not define the ‘interface’ to have a ‘step’ or be ‘flat.’

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24,29-35,49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21, the phrase ‘wherein the interface includes a step’ is not found in original disclosure and not clearly defined.  The lower portion of the ring has a stepped protrusion and the upper portion has a recess to accommodate the protrusion. This is not clearly defined. Also, ‘the remainder of the interface is flat’ is not clearly defined in the original specification is makes the claim unclear. Same for Claim 29. In addition , claim 29 recites ‘at least one region of direct contact of the lower portion to the upper portion through the bonding layer’ is unclear. If there is a direct contact region then the ‘interface’ cannot be flat since the direct contact only happens at steps or protruding parts; this is contradictory. Same for claim 34. How can there be a plurality of regions of direct contact is the interface is flat? These ‘regions’ would be in the ‘flat’ which is contradictory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21,22,24,29,30,32-35,49, as best understood, rejected under 35 U.S.C. 102(b) as being anticipated by Chen et al.-2004/0219870.
Chen discloses a retaining ring and a method of making [0036-0037] retaining ring (100) comprising: [0008]an annular lower portion (105) of a first material [0022/plastic]having a lower wearing surface (107) for contacting pad, an annular upper portion (110) of a second different material (metal or ceramic) [0023] with an upper surface connected to carrier head; and an interface between the lower and upper regions having a step adjacent (close or near to) an inner diameter, Fig 1 shows one step area protruding down from upper ring into lower ring and the remainder of ‘interface’ being ‘flat’ between the one step and outer diameter; Fig 2 shows 2 steps 225 at interface of upper and lower portion, with the right step adjacent the inner diameter and  as shown in (Fig 2) can have additional step(s) to directly contact upper surface of lower portion with the lower surface of upper portion extending through bonding layer 215 with flat regions there between.  Claim 29 and 34 are contradictory so this reads on the limitations as best understood. Chen further discloses a bonding layer (215) of epoxy [0026] having a thickness of 5 mils [0034] between the projections and steps [0006].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23,31, rejected under 35 U.S.C. 103(a) as being unpatentable over Chen, alone.
Chen discloses the retaining ring as detailed above, except for specifics of the epoxy. However, to use an epoxy with a polyamide is a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.

Response to Arguments
Applicant's arguments filed 2-18-21 have been fully considered but they are not persuasive.
Applicant has amended the claims but there are still 112 problems including new matter.  It appears Applicant is now trying to broadly claim a ‘step’ without details of the lower portion having an upward protrusion and upper portion having a recess and that the ‘interface is flat.’  This is unclear and the details of claims 29,34 are contradictory to the interface being ‘flat.’
Applicant states that Chen does not show an interface with a ‘step adjacent the inner diameter and the remainder of interface between step and outer diameter is flat.’  However, at Fig 1, Chen indeed discloses one step within the interface, the step adjacent (near or close to) the inner diameter and the remainder of interface between the step and outer diameter is ‘flat.’ Chen discloses that none or more than one projection can exist on either portion [0004-0009]. So, as Fig 2, shows this anticipates claim 29, as the limitation of the ‘direct contact’ means the interface is not flat, as best understood.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
March 24, 2021
/EILEEN P MORGAN/               Primary Examiner, Art Unit 3723